F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          APR 8 1997
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


JEANNE ROBERTS,

             Plaintiff-Appellant,

v.
                                                       No. 95-6235
THE STATE OF OKLAHOMA, on                         (W. Dist. of Oklahoma)
behalf of the Board of Regents of                (D.C. No. CIV-94-922-M)
Oklahoma Colleges, a body corporate;
UNIVERSITY OF CENTRAL
OKLAHOMA,

             Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before BRISCOE, HOLLOWAY, and MURPHY, Circuit Judges.


      Jeanne C. Roberts appeals the district court’s grant of summary judgment in

favor of the appellees on her Title VII gender discrimination claim as well as its

dismissal of her Oklahoma public policy tort claim. In her complaint, Roberts

alleged that the University of Central Oklahoma passed her over for a faculty


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
position and that the failure to hire her was impermissibly gender-based. With

regard to Roberts’ Title VII claim, the district court ruled that Roberts failed to

state a prima facie case of discrimination because she could not demonstrate that

she was qualified for the position. It further concluded that the appellees had

stated a legitimate, nondiscriminatory reason for not hiring Roberts and that

Roberts failed to create a genuine issue of material fact as to discrimination. The

district court also dismissed Roberts’ state tort claim, finding that Oklahoma

would not recognize a public policy cause of action for wrongful failure to hire.

This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and affirms.



                                 I. BACKGROUND

      From January 1991 to May 1993, Roberts was employed by the University

of Central Oklahoma (the “University”) as a nontenure-track lecturer in the

Department of Funeral Service Education (the “Department”). The University is a

state institution of higher education governed by the Board of Regents of

Oklahoma Colleges. Both the Board of Regents and the State of Oklahoma are

co-appellees with the University (all appellees are collectively referred to as the

“University”). Roberts’ claim arises out of the University’s failure to hire her as

a full-time instructor in the Department, a unit of the College of Mathematics and




                                          -2-
Sciences (the “College”). She has no complaint about the terms and conditions of

her employment or her treatment as an employee.

      In the late fall of 1992, the University began recruiting for a faculty

position in the Department for the 1993-94 academic year. The University posted

an announcement soliciting applications for a full-time instructor of Funeral

Service. The announcement indicated that applicants must have a “funeral

director/embalmer” license, a master’s degree in a related area, and a minimum of

three years as a practicing “funeral director/ embalmer.” Previous teaching

experience was preferred.

      Roberts applied for the position in January 1993. A three-person faculty

selection committee, composed of Dr. Kenneth Curl, Chairperson of the

Department, Dr. Gary Sokoll, and Dr. Thomas Grzybowski, both on the University

faculty, screened the four applications received, including Roberts’, and selected

finalists for interviews. The committee then conducted interviews and made

recommendations for employment to G. Kay Powers, the Dean of the College.

The committee did not interview Roberts. Chris H. Burkey was recommended to

fill the position; Roberts was not.

      When she was not offered the job, Roberts complained to Powers about the

fairness of the screening process. In order to assuage Roberts’ concerns and to

generate a larger applicant pool, the University posted a second announcement for


                                         -3-
the position. This second announcement generally reiterated the information and

requirements from the first. Roberts reapplied for the position in May 1993.

      Again, a three-person committee screened the applications and selected

finalists for interviews. This second committee consisted of Dr. Sokoll, Dr.

Grzybowski, and Ronnie Redinger of the Redinger Funeral Home. All four of the

previous applicants reapplied; of the eight applications received this second time,

seven were from men. The committee screened the eight applications and

interviewed three candidates. The committee recommended to Dr. Curl the

interviewees in order of preference as follows: (1) Chris H. Burkey; (2) Thomas

Shaw; and (3) David Hess. Neither Shaw nor Hess had been in the first applicant

pool. Again, Roberts was not recommended. Moreover, the second committee

did not interview the other two repeat applicants from the first round, Gus Embry,

Jr., and Larry Wilmeth. Dr. Curl agreed with the second committee’s

recommendations and forwarded the list to Powers. The University eventually

appointed Burkey to the instructor position.

      Roberts brought suit in Oklahoma state court alleging that the University

failed to hire her for the position of instructor on the basis of her gender. Roberts

alleged that the failure to hire her violated Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e to 2000e-17, and Oklahoma public policy. The

University removed the suit to federal court pursuant to 28 U.S.C. § 1441(b). The


                                          -4-
United States District Court for the Western District of Oklahoma exercised

jurisdiction over the Title VII claim pursuant to 42 U.S.C. § 2000e-5(f)(1) and 28

U.S.C. § 1331 and the state-law claim pursuant to 28 U.S.C. § 1367.

      The district court granted summary judgment against Roberts on her Title

VII claim, holding that she failed to establish a prima facie case of

discrimination. Specifically, the district court held that Roberts failed to establish

she was qualified for the instructor position because her own deposition testimony

indicated that she lacked the posted work experience requirements. The

announcements for the instructor position specified the requirement of at least

three years’ experience as a “funeral director/embalmer.” Although Roberts’

résumé stated that she had over ten years’ experience in this capacity, her

deposition testimony indicated she had far less than her résumé indicated. 1


      1
        On her submitted résumé, Roberts stated she had “over 10 years of
professional experience in funeral service [and other] capacities.” In addition to
her related experience as an adjunct lecturer at the University since 1991, Roberts
recounted in her résumé experience in funeral services and embalming from two
other sources: (1) Guardian Funeral Homes (the “Loewen Group”) from 1990-92;
and (2) Wilson Funeral Service (“Wilson”) from 1982-85. Furthermore, a letter
of recommendation from Frank Bernard, the former manager of Wilson, which
was submitted with Roberts’s application materials, stated that Roberts “directed
hundreds of funerals and embalmed hundreds of bodies.”
       Roberts’ deposition testimony, however, provided a different account of her
own work experience. She admitted that her résumé generally overstated her
work experience and that she could not have worked at Wilson after the date it
burned down. Fire Department records indicate that Wilson burned down on
March 11, 1983. Furthermore, in opposing summary judgment, Roberts attempted
to establish her work experience by affidavit. She averred additional work

                                          -5-
      In the alternative, the district court held that even if Roberts had been

qualified for the position, the University had advanced legitimate,

nondiscriminatory reasons for hiring Burkey instead of Roberts. The district

court found that Burkey was at least as qualified as, if not more qualified than,

Roberts. Because Roberts could not produce sufficient evidence that the

University chose Burkey on a basis other than his qualifications, the district court

reasoned that Roberts did not meet her burden of demonstrating the existence of a

genuine issue of material fact regarding discrimination. Finally, as to Roberts’

state-law claim, the district court held that Oklahoma does not recognize a public

policy tort in the failure-to-hire context. As a result, it dismissed this claim.

Roberts appeals.

      On appeal, Roberts asserts the district court erred as follows: (1) granting

summary judgment when there existed genuine issues of material fact; (2)

disregarding her affidavit; (3) considering after-acquired evidence to conclude



experience not evident from her résumé and application. She further attempted to
explain her confusion at the deposition to account for disparities between her
deposition testimony and her affidavit.
       The district court, however, noted that Roberts’ affidavit was in conflict
with both her deposition testimony and her résumé. The court further noted that
while she attempted to explain the differences between her deposition and
affidavit, she made no attempt to rectify the inconsistencies between her affidavit
and résumé. It then concluded this was an attempt to create a sham material issue
of fact and disregarded the portions of the affidavit relating to her work
experience. As a result, the district court concluded that Roberts could not
establish the qualifications element of her gender discrimination claim.

                                           -6-
Roberts was not qualified; (4) considering facts not specified in the statement of

uncontroverted facts; (5) applying the wrong standard regarding pretext; (6)

failing to allow full and complete discovery; and (7) dismissing the state-law

claim rather than remanding it to state court.



                                    II. ANALYSIS

      A. Title VII Claim

             1. Standards

      We review the grant of summary judgment de novo and apply the same

legal standard used by the district court under Fed. R. C. P. 56(c). Applied

Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.

1990). “Summary judgment is appropriate when there is no genuine dispute over

a material fact and the moving party is entitled to judgment as a matter of law.”

Russillo v. Scarborough, 935 F.2d 1167, 1170 (10th Cir. 1991). But “summary

judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if

the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Therefore, “[w]e must view the evidence and any possible inferences most

favorably to the nonmoving party to ascertain whether a genuine issue of fact

exists.” MacDonald v. Eastern Wyo. Mental Health Ctr., 941 F.2d 1115, 1117


                                           -7-
(10th Cir. 1991). To survive summary judgment, however, the nonmoving party

cannot rest on its pleadings and must “make a showing sufficient to establish the

existence of an element essential to that party’s case.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). We then review any legal questions de novo.

MacDonald, 941 F.2d at 1118.

      Title VII of the Civil Rights Act of 1964 prohibits the failure or refusal to

hire any individual on the basis of race, color, religion, gender, or national origin.

42 U.S.C. § 2000e-2(a)(1). “The ‘factual inquiry’ in a Title VII case is

‘[whether] the defendant intentionally discriminated against the plaintiff.’”

United States Postal Serv. v. Aikens, 460 U.S. 711, 715 (1983) (quoting Texas

Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981)). A plaintiff

may prove intentional discrimination “either directly by persuading the court that

a discriminatory reason more likely motivated the employer or indirectly by

showing that the employer’s proffered explanation is unworthy of credence.”

Burdine, 450 U.S. at 256.

      2. Direct Evidence

      Direct evidence of discrimination is evidence of “an existing policy which

itself constitutes discrimination.” Ramsay v. City & County of Denver, 907 F.2d

1004, 1008 (10th Cir. 1990), cert. denied, 506 U.S. 907 (1992); see also Price

Waterhouse v. Hopkins, 490 U.S. 228, 256 (1989) (plurality opinion) (holding that


                                          -8-
plaintiff had provided direct evidence through firm’s solicited evaluations

containing stereotyping comments relied upon in making employment decisions);

EEOC v. Wyoming Retirement Sys., 771 F.2d 1425, 1430 (10th Cir. 1985)

(holding that statute creating age-based employment distinction was direct

evidence). When a plaintiff advances direct evidence of discriminatory intent, the

burden-shifting analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), is unnecessary. Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121

(1985); Heim v. Utah, 8 F.3d 1541, 1546 (10th Cir. 1993).

      Statements which are merely expressions of personal opinion or bias,

however, do not constitute direct evidence of discrimination. See EEOC v.

WilTel, Inc., 81 F.3d 1508, 1514 (10th Cir. 1996) (listing examples of personal

opinion or bias). The court in WilTel held that because such statements required

the factfinder to infer that discrimination was a motivating cause of an

employment decision, they are only circumstantial evidence of discriminatory

intent. Id. It is in this context we consider what Roberts characterizes as direct

evidence of discrimination.

      Roberts asserts that the Chairperson of the Department, Dr. Curl, said he

had not advised her of the job opening because he assumed as a newlywed she

would want to stay at home. Roberts further alleges that Dr. Curl ignored reports

of gender discrimination. She claims Dr. Curl improperly formed and served on


                                         -9-
the first screening panel and that the make-up of this panel violated University

regulations because it did not include a female representative. Roberts also

contends that as a result of her complaint about the first screening panel, Dr. Curl

actively solicited complaints about Roberts’ teaching performance. Even

assuming Dr. Curl did not have final decisionmaking authority, she concludes he

played a substantial role in the selection process. Roberts finally contends that

Dr. Curl’s involvement with the selection of the instructor, in conjunction with

the evidence of his biases, constitutes direct evidence of discrimination.

      These assertions by Roberts, however, only constitute circumstantial or

indirect evidence of discrimination. The statements and attitudes Roberts

attributes to Dr. Curl may indicate personal bias against Roberts and perhaps

against women in general. Nevertheless, Roberts did not demonstrate, as she

must, that Dr. Curl acted on his allegedly discriminatory beliefs. See Ramsey, 907

F.2d at 1008. Direct evidence of discrimination does not necessarily exist where

there is only direct evidence of personal bias. Id. Although “stereotyped remarks

can certainly be evidence that gender played a part” in the employment decision,

such remarks do not “inevitably” prove that part. Price Waterhouse, 490 U.S. at

251 (plurality opinion) (emphasis in original). Roberts’ evidence requires the

factfinder to infer the University’s discriminatory animus in the employment

decision; it is not direct evidence of discriminatory intent. Furr v. AT&T


                                         -10-
Technologies, Inc., 824 F.2d 1537, 1549 (10th Cir. 1987) (holding that evidence

of discriminatory statements from which determining cause of employment

decision might be inferred is not direct evidence of causation). The district court

was thus correct to conclude that Roberts had not submitted direct evidence of

discrimination.

       3. McDonnell Douglas Burden Shifting

       A plaintiff may establish a claim of discrimination indirectly through the

use of circumstantial evidence, based upon the burden-shifting format first

delineated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). In order

to establish a violation of Title VII for failure to hire, a plaintiff is required to

prove the following elements: (1) she was a member of a protected class; (2) she

applied for and was qualified for an available position; (3) she was rejected

despite those specific qualifications; and (4) the defendant hired other persons

possessing Roberts’s qualifications who were not members of her protected class.

Id. at 802; Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991).

       Establishment of the prima facie case creates a presumption that the

defendant unlawfully discriminated against the plaintiff. Burdine, 450 U.S. at

254. Once the plaintiff establishes a prima facie case, the burden shifts to the

defendant to articulate “some legitimate, nondiscriminatory reason for the

employee’s rejection.” McDonnell Douglas, 411 U.S. at 802; EEOC v. Flasher


                                           -11-
Co., 986 F.2d 1312, 1316 (10th Cir. 1992). If the defendant meets its burden of

producing a facially nondiscriminatory reason for its failure to hire the plaintiff,

the presumption of discrimination established in the prima facie case evaporates.

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993). The plaintiff then has

the burden of persuasion to show the defendant discriminated against her in its

employment decision on the impermissible basis of her gender. Id. at 507-08.

The plaintiff may do so either by showing that the proffered reason is a pretext

for illegal discrimination or by providing direct evidence of discrimination. If a

plaintiff produces evidence establishing the prima facie case and evidence upon

which the factfinder could conclude that the defendant’s proffered

nondiscriminatory reasons for the employment decision are pretextual, summary

judgment must be denied. Durham v. Xerox Corp., 18 F.3d 836, 839-40 (10th

Cir.), cert. denied, 115 S. Ct. 80 (1994).

      As noted above, the district court held Roberts did not establish a prima

facie case because she could not demonstrate that she was qualified for the

position at issue. In reaching this conclusion, the district court relied on evidence

developed during discovery which demonstrated that Roberts had falsified her

credentials. On appeal, the parties vigorously contest the propriety of using after-

acquired evidence of Roberts’ qualifications. Roberts contends the recent

decision in McKennon v. Nashville Banner Publishing Co., 115 S. Ct. 879 (1995),


                                         -12-
categorically prohibits the use of after-acquired evidence during the liability

phase of an employment discrimination case. The University, on the other hand,

contends that McKennon does not operate to relieve Roberts of the burden of

establishing her qualifications as part of her prima facie case. We conclude that

it is unnecessary to resolve this difficult issue 2 because regardless of whether

Roberts has established a prima facie case, the University has advanced a

legitimate, non-discriminatory reason for not hiring Roberts and she is unable to

demonstrate the existence of a genuine issue of material fact regarding pretext. 3

      As an alternate ground for granting the University summary judgment, the

district court held that “Ms. Roberts has failed to present sufficient evidence to


      2
        We note the two courts that have considered this issue (albeit with little
analysis) have split on the applicability of McKennon v. Nashville Banner
Publishing Co., 115 S. Ct. 879 (1995), to failure-to-hire cases. Compare Egbuna
v. Time-Life Libraries, Inc., 95 F.3d 353, 357 (4th Cir. 1996) (applying
McKennon at prima facie stage in failure-to-rehire case), opinion vacated & reh’g
en banc granted (Dec. 17, 1996) with McNemar v. Disney Store, Inc., 91 F.3d
610, 621 (3d Cir. 1996) (holding that McKennon does not apply at prima facie
stage of failure-to-hire case), cert. denied, 65 U.S.L.W. 3561 & 3568 (U.S. Feb.
18, 1997) (No. 96-966). Furthermore, at least three other courts have indicated in
dicta, with no analysis, that the rule of law set out in McKennon might not apply
in failure-to-hire cases. Shattuck v. Kinetic Concepts, Inc., 49 F.3d 1106, 1108
(5th Cir. 1995); Russell v. Microdyne Corp., 65 F.3d 1229, 1240 (4th Cir. 1995);
Wallace v. Dunn Constr. Co., 62 F.3d 374, 379 n.8 (11th Cir. 1995).
      3
        Because we choose to assume that Roberts was qualified for the position
and therefore established a prima facie case, we need not address her claim that
the district court erred in considering after-acquired evidence, in disregarding the
qualifications set out in her affidavit, and in failing to enforce local rules
regarding summary judgment.

                                         -13-
raise a genuine issue that [the University] selected Mr. Burkey over Ms. Roberts

with the intent to discriminate against Ms. Roberts because of her sex.” In

reaching this conclusion, the district court held that even considering the

qualifications set out in Roberts’ affidavit, she was at best equally qualified for

the job. According to the district court, Roberts’ relative qualifications did not

support her claim of pretext. Furthermore, the district court held that the

University’s claim that Burkey was better qualified was a credible, legitimate,

non-discriminatory, business reason and was therefore subject to deference.

Finally, the district court concluded that evidence presented by Roberts

concerning procedural irregularities in the hiring process did not “raise a genuine

issue that [the University] intentionally discriminated against Ms. Roberts on the

basis of her sex.” Instead, according to the district court, that evidence raised

issues of favoritism, revenge, personality conflicts or bad judgment.”

      On appeal, Roberts contends that the district court utilized an improper

standard to determine whether Roberts created a genuine issue of material fact

regarding pretext. We agree. A close reading of the district court opinion reveals

that it granted summary judgment because Roberts “failed to raise a genuine issue

that [defendants] intentionally discriminated against [her] on the basis of her

sex.” This language, coupled with the district court’s citation to the Fifth Circuit

panel decision in Rhodes v. Guiberson Oil Tools, 39 F.3d 537, 541-42 (1994),


                                         -14-
rev’d on reh’g en banc, 75 F.3d 989 (5th Cir. 1996), leads to the inevitable

conclusion that the district court here applied a pretext-plus standard for

overcoming the summary judgment motion.

      In Rhodes, a panel of the Fifth Circuit held that the term pretext means

pretext for discrimination. Under the approach taken by the panel in Rhodes, to

establish that a proffered reason for an action taken by an employer was pretext

for discrimination, the plaintiff must show both that the employer’s proffered

reason was false and that discrimination was the real reason. Id. 4 This so-called


      4
        On rehearing en banc, the Fifth Circuit appears to have retreated from the
panel’s holding that evidence an employer’s articulated reason is false, standing
alone, is never sufficient to support a finding of discrimination. Rhodes v.
Guiberson Oil Tools, 75 F.3d 989, 994 (5th Cir. 1996) (en banc) (“In tandem with
a prima facie case, the evidence allowing rejection of the employer’s proffered
reason will often, perhaps usually, permit a finding of discrimination without
additional evidence.”). It is not clear, however, that the Fifth Circuit has
abandoned the pretext-plus standard altogether. See id. at 994 (holding that a
plaintiff can avoid summary judgment only if she “(1) creates a fact issue as to
whether each of the employer’s stated reasons was what actually motivated the
employer and (2) creates a reasonable inference that age was a determinative
factor in the actions of which plaintiff complains.” (emphasis added)); see also id.
at 997-99 (Garza, J., specially concurring) (asserting that prima facie case
coupled with evidence of pretext is always sufficient to send case to jury and
prima facie case coupled with jury finding of pretext is always sufficient to
support jury verdict in favor of plaintiff); id. at 999-1000 (DeMoss, J., concurring
and dissenting) (concurring with majority that “evidence will be sufficient to
support a jury finding of [] discrimination only when a rational fact-finder could
reasonably infer that age was a determinative reason for the employment
decision”); id. at 999 n.1 (DeMoss, J., concurring and dissenting) (asserting that
Garza, J., concurring specially, was really dissenting from “the majority’s holding
that evidence that an employer’s articulated reason is false does not independently
support a jury finding of discrimination”).

                                         -15-
pretext plus standard has been specifically rejected in the Tenth Circuit. Randle

v. City of Aurora, 69 F.3d 441, 452 n.17 (10th Cir. 1995). In a Randle footnote,

the en banc court held that a “civil rights plaintiff may withstand a motion for

summary judgment and is entitled to present his claim to the fact finder if the

plaintiff establishes a prima facie case and presents evidence that the defendant’s

proffered nondiscriminatory reason was pretextual-- i.e., unworthy of belief.” Id.

       Under the pretext-plus standard, the district court expected Roberts to

demonstrate the existence of a genuine issue of fact regarding pretext and, in

addition, to advance some evidence of discriminatory intent. Accordingly, the

district court never specifically addressed the pretext issue but, instead, focused

on whether Roberts created a genuine issue of material fact regarding

discrimination. Under Randle, however, Roberts is entitled to take her case to the

jury upon a simple showing of pretext. Thus, the district court never answered

the key question: whether Roberts presented evidence which, if believed by a

jury, would demonstrate that the University’s claim that it hired the most

qualified person is unworthy of belief. Id. We therefore turn our attention to that

question. 5




       This court can “affirm the district court’s decision to grant summary
       5

judgment if the record contains any basis to do so.” Jones v. Unisys Corp., 54
F.3d 624, 628 (10th Cir. 1995).

                                         -16-
      Roberts asserts that she has adduced evidence of pretext by demonstrating

that the University has changed its justification for the hiring decision. See

Washington v. Garrett, 10 F.3d 1421, 1434 (9th Cir. 1993) (holding that

“fundamentally different justifications for an employer’s action would give rise to

a genuine issue of fact with respect to pretext since they suggest the possibility

that neither of the official reasons was the true reason”). Her assertion is

incorrect. In its summary judgment motion, the University averred that Roberts

did not state a prima facie case (i.e., she was not qualified for the job) because

she did not have the three years of experience as a funeral director. Roberts

claims this legal assertion is a change in justification from the explanation that

the University hired Burkey because he was the most qualified applicant. The

University’s contention that Roberts has not stated a prima facie case is not,

however, inconsistent with its claim that it hired Burkey because he was the most

qualified applicant. The first is a legal assertion that Roberts cannot prove a

necessary element of her cause of action; the second is an assertion of fact as to

the University’s proferred reason for the hiring decision. Accordingly, the

University has never asserted Roberts’ lack of experience as the reason she was

not hired and has, therefore, never changed its justification for the hiring

decision.




                                         -17-
      Roberts also contends that she established pretext by presenting evidence

from which a jury could conclude that she was better qualified than Burkey

because of greater teaching experience, more recent experience in the industry,

and progress toward a doctorate. See Rea v. Martin Marietta Corp., 29 F.3d

1450, 1457 (10th Cir. 1994) (“Pretext can be inferred . . . from evidence that a

plaintiff that was not promoted was more qualified than those employees who

were promoted.”); Durham v. Xerox Corp., 18 F.3d 836, 839 (10th Cir. 1994)

(“Proof that [plaintiff] was more qualified would disprove [the employer’s] only

explanation for its actions, that [plaintiff] was less qualified than the successful

candidates.”). Although we agree that the relative qualifications of Roberts and

Burkey are relevant to the issue of pretext, we are mindful that courts “are not in

the position of determining whether a business decision was good or bad. Title

VII is not violated by the exercise of erroneous or even illogical business

judgment.” Sanchez v. Philip Morris, Inc., 992 F.2d 244, 247 (10th Cir. 1993)

(citation omitted).

      With these precepts in mind, we have compared, in a light most favorable

to Roberts, the qualifications advanced by Roberts with those set out in the record

for Burkey. That review leads this court to the same conclusion reached by the

district court: Roberts was, at best, as qualified as Burkey for the job. Although

Roberts’ evidence indicates she had teaching experience and more recent


                                          -18-
experience in the field of funeral service, that same evidence also indicates

Burkey had a degree in the field of funeral science, had academic credentials

clearly superior to Roberts’, and also had teaching experience as an adjunct

professor at the University. In light of the relative parity of Burkey and Roberts’

qualifications, we conclude that no reasonable jury could find pretext based upon

a comparison of qualifications. Liberty Lobby, 477 U.S. 242 at 248.

      Finally, Roberts claims she created a genuine issue of material fact

regarding pretext by producing evidence of procedural irregularities in the

screening process. Roberts notes that Dr. Curl sat on the first screening

committee even though University policies prohibit the department chair from

sitting on such committees. Furthermore, neither committee included a woman or

minority, despite a University policy which provided that a woman and minority

should sit on the committee. Finally, Curl actively solicited student complaints

against Roberts while the screening process proceeded. This court has reviewed

the record de novo and in a light most favorable to Roberts and concludes that

none of the evidence of procedural irregularities adduced by Roberts creates a

genuine issue of material fact as to pretext concerning the University’s claim that

it hired the most qualified candidate.

      Roberts produced evidence demonstrating that Curl’s service on the first

screening committee was contrary to the following University policy: “The Dean


                                         -19-
and Chairperson are not allowed to serve as committee members for positions

within their own respective Department or College.” The uncontradicted

evidence also demonstrates, however, that when Roberts complained about the

fairness of the first screening committee, Powers, the Dean of the College,

ordered the position readvertized. A second screening committee was then seated

and Roberts reapplied for the position. It is undisputed that Curl did not sit on

the second screening committee. Although she contends Curl’s service on the

first screening committee and his position as chair of the Department allowed him

to actually exercise influence over the second screening committee, Roberts did

not produce a single piece of evidence to that effect. Branson v. Price River Coal

Co., 853 F.2d 768, 772 (10th Cir. 1988) (“[M]ere conjecture that [the] employer’s

explanation is a pretext for intentional discrimination is an insufficient basis for

denial of summary judgment.”). The undisputed fact that Curl served on the first

screening committee, without evidence of more, does not create a genuine issue of

material fact as to the University’s claim that it hired the most qualified

candidate.

      Roberts also contends that Curl’s solicitation of student complaints about

Roberts during the screening process demonstrates mendacity on the part of the

University. The problem with Roberts’ argument is that she has utterly failed to

adduce any proof connecting Curl’s actions with the decision to hire Burkey.


                                         -20-
Roberts did not, for instance, present any evidence demonstrating that the second

screening committee considered complaints generated by Curl or that Curl

presented the complaints to the Dean, the Vice President of Academic Affairs, the

President of the University, or the Board of Regents. In the absence of actual

evidence, rather than speculation, of a connection between Curl’s activities and

the ultimate hiring decision, his conduct has no bearing on the veracity of the

University’s claim that it hired Burkey because he was the most qualified

candidate. See Cone v. Longmont United Hosp. Ass’n, 14 F.3d 526, 530 (10th

Cir. 1994) (holding that even though all doubts concerning pretext must be

resolved in plaintiff’s favor, a plaintiff’s allegations alone will not defeat

summary judgment).

      Finally, Roberts contends that the University’s failure to place a woman on

the screening committee in violation of its own policy creates a genuine issue of

material fact regarding pretext. We disagree. Unfortunately, Roberts has failed

to understand the critical distinction between a mandatory and hortatory policy

statement. The policy at issue reads as follows: “The screening committee should

consist of at least three (3) faculty members knowledgeable of the open position.

The committee should be composed of at least one male, one female, and one

minority. The Dean and Chairperson are not allowed to serve as committee

members for positions within their own respective Department or College.” In


                                          -21-
light of the hortatory nature of the pertinent portions of this policy, absent

evidence regarding the regularity with which the University complies with this

guideline, it is impossible to tell whether the failure to include a woman on the

second screening committee is a “disturbing procedural irregularit[y]” of the type

necessary to support a finding of pretext. Colon-Sanchez v. Marsh, 733 F.2d 78,

81 (10th Cir.), cert. denied, 469 U.S. 855 (1984). Although Roberts adduced

deposition testimony of Terry L. May indicating that the purpose behind the

policy was to further the University’s affirmative action goals and to prevent

discrimination against women and minority applicants, Roberts has not pointed to

any evidence in the record indicating that University screening committees

regularly contain both a woman and a minority. Absent such evidence, it is

unclear whether the failure to do so here is irregular. 6

      On the record before this court, we conclude Roberts has not met her

burden of demonstrating that a genuine issue of material fact exists regarding

pretext. The district court did not, therefore, err in granting the University

summary judgment. See Reynolds v. School Dist. No. 1, 69 F.3d 1523, 1536 (10th

Cir. 1995).



      6
        This court has considered each of the numerous additional alleged
procedural anomalies identified by Roberts and, upon de novo review, concludes
that none of the evidence adduced by Roberts casts doubt on the University’s
facially nondiscriminatory explanation for its actions.

                                          -22-
      B. Oklahoma Public Policy Tort Claim

      Roberts maintains the district court abused its discretion when it dismissed

her claim that the University’s failure to hire her violated Oklahoma public

policy. She contends that Oklahoma recognizes a public policy exception to its

employment-at-will doctrine to provide plaintiffs with a state tort claim in the

refusal-to-hire context. She argues the district court should have allowed her to

proceed on this claim in state court, where her lawsuit began prior to removal.

      This court faced a similar argument in Sanchez v. Philip Morris, Inc., 992

F.2d 244 (10th Cir. 1993). The plaintiff in Sanchez argued that Oklahoma

precedent which created an exception to employment-at-will for terminations

motivated by race or retaliation applied to create a cause of action for wrongful

failure-to-hire claims. Id. at 249. This court rejected the claim, holding that

Oklahoma cases were limited and nothing in those cases supported expanding the

narrow exceptions. Id. On the basis of Sanchez, we conclude that the district

court did not abuse its discretion when it dismissed Roberts’ state tort claim

rather than remanding it to state court for further proceedings. See Sanchez, 992

F.2d at 249.

      C. District Court’s Failure to Allow Additional Discovery

      Roberts contends the district court abused its discretion when it refused to

allow her to depose Curl, Sokoll, and Grzybowski a second time. Although it is


                                         -23-
doubtful the record on appeal is sufficient for this court to determine whether the

district court abused its discretion, we nevertheless reach the merits and affirm. 7

      Roberts alleges that despite a request for all documents related to the

screening process, the University failed to inform her that Curl served on the first

screening committee until after she had deposed Curl, Sokoll, and Grzybowski.

After that disclosure, Roberts filed a motion before the magistrate judge seeking

to depose Curl, Sokoll, and Grzybowski a second time. Although the magistrate

ordered the University to turn over any additional documents related to the

screening process, the magistrate refused to allow the additional depositions. The

district court affirmed on appeal.

      Fed. R. Civ. P. 30(a)(2)(B) provides as follows: “A party must obtain leave

of court, which shall be granted to the extent consistent with the principles stated

in Rule 26(b)(2), if . . . the person to be examined already has been deposed in the

case.” This court reviews the denial of leave to conduct a second deposition

under Rule 30(a)(2)(B) for an abuse of discretion. See Building & Constr. Dep’t

v. Rockwell Int’l Corp., 7 F.3d 1487, 1496 (10th Cir. 1993) (reviewing district

court’s refusal to grant a Fed. R. Civ. P. 56(f) motion for abuse of discretion).


      7
        Unfortunately, Roberts never included in the record on appeal a copy of
the magistrate judge’s oral order denying her leave to redepose several witnesses.
Instead, this court is limited to Roberts’ interpretation of why the magistrate
judge denied the motion. Nevertheless, as discussed below, the record is
sufficient to conclude that the magistrate judge did not abuse his discretion.

                                         -24-
This Circuit has defined abuse of discretion as “‘an arbitrary, capricious,

whimsical, or manifestly unreasonable judgment.’” United States v. Hernandez-

Herrera, 952 F.2d 342, 343 (10th Cir. 1991) (quoting United States v. Cardenas,

864 F.2d 1528, 1530 (10th Cir. 1989)) (further quotations omitted).

      Although Roberts has failed to include a transcript of the magistrate judge’s

oral denial of her motion for additional depositions, it is still clear on the record

before us that the denial was not unreasonable because Roberts had “ample

opportunity by discovery in the action to obtain the information sought.” Fed. R.

Civ. P. 26(b)(2)(ii). The record clearly demonstrates that at the time she first

deposed Curl, Sokoll, and Grzybowski, Roberts was fully aware of the existence

of the first screening committee; knew that Curl must have selected the members

of the first screening committee; had serious reservations about the fairness of the

procedures used by the first screening committee; and believed that Curl was the

person responsible for the University’s failure to hire her. Furthermore, it is clear

that in wide-ranging depositions of Dean Powers, Curl, Sokoll, and Redinger,

Roberts’ counsel touched on the subject of the first screening committee. He

failed, however, to ask the key question: What was the composition of the first

screening committee? In light of Roberts’ theory of the case, it was not

unreasonable for the magistrate judge to conclude that Roberts had ample

opportunity to question Curl, Sokoll, and Grzybowski about the first screening


                                          -25-
committee during the original depositions of those individuals. Therefore, the

district court’s refusal to allow additional depositions was not an abuse of

discretion.



                                IV. CONCLUSION

      The district court’s grant of summary judgment to the University on

Roberts’s Title VII claim and its dismissal of Roberts’s state tort claim is hereby

AFFIRMED.

                                       ENTERED FOR THE COURT,



                                       Michael R. Murphy
                                       Circuit Judge




                                         -26-